COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 FLAMES AT GALLERIA II, LLC,                                   No. 08-14-00202-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                         County Court at Law No. 2
                                                §
 BEE CAVE GALLERIA III, LP,                                   of Travis County, Texas
                                                §
                       Appellee.                            (TC # C-1-CV-14-003427)
                                                §

                                       JUDGMENT

       The Court has considered this cause on joint motion to dismiss and concludes the motion

should be granted and the appeal should be dismissed, in accordance with the opinion of this

Court. We therefore dismiss the appeal. We further order Appellant to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.